Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       29-NOV-2018
                                                       02:47 PM
                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      IN THE MATTER OF THE
         TRUST AGREEMENT DATED JUNE 6, 1974, AS AMENDED


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CAAP-XX-XXXXXXX,
       CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX;
               TRUST NOS. 14-1-0019 and 14-1-0097)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Nakayama, Acting C.J., Pollack, and Wilson, JJ.,
  Circuit Judge Kim in place of Recktenwald, C.J., recused, and
     Circuit Judge To#oto#o, in place of McKenna, J., recused)

          Petitioners/Interested Parties-Appellants Michael David
Bruser and Lynn Bruser’s application for writ of certiorari,
filed on October 2, 2018, is hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawai#i, November 29, 2018.
                                  /s/ Paula A. Nakayama
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson
                                  /s/ Glenn J. Kim
                                  /s/ Fa#auuga L. To#oto#o